Case 6:20-cv-00607-JDK-KNM Document 9 Filed 01/04/21 Page 1 of 2 PageID #: 40




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                           TYLER DIVISION
                                         §
JACKIE LEE BOYD,
                                         §
     Plaintiff,                          §
                                         §
v.                                               Case No. 6:20-CV-607-JDK-KNM
                                         §
KEN PAXTON, et al.,                      §
                                         §
      Defendants.                        §
          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      This case was referred to United States Magistrate Judge K. Nicole Mitchell

pursuant to 28 U.S.C. § 636.       On November 19, 2020, the Magistrate Judge

issued a Report and Recommendation (Docket No. 5), recommending that the

action be dismissed with prejudice for purposes of in forma pauperis proceedings

pursuant to 28 U.S.C. § 1915(g).

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).    Here, Plaintiff did not file

objections in the prescribed period.   The Court therefore reviews the Magistrate

Judge’s findings for clear error or abuse of discretion and reviews her legal

conclusions to determine whether they are contrary to law. See United States v.




                                         1
Case 6:20-cv-00607-JDK-KNM Document 9 Filed 01/04/21 Page 2 of 2 PageID #: 41




Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendations, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 5) as the findings of this Court.      Accordingly, it is

hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5) is

ADOPTED;

      ORDERED that the complaint is DISMISSED WITH PREJUDICE for

purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g).

Plaintiff may resume his lawsuit if he pays the entire filing fee of $400 within

thirty days after the entry of the final judgment; and

      ORDERED that all motions not previously ruled on are DENIED.                 The

Clerk of Court is directed to CLOSE this case.

      So ORDERED and SIGNED this 4th day of January, 2021.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                             2
